DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-5, 7 & 16-20 are pending and rejected.
Claims 6 & 8-15 are canceled.
NOTE: Claims 6 & 8-15 are listed as withdrawn in the claim set filed January 6, 2021. However, on Page 5 of Applicant’s arguments, filed January 6, 2021, Applicant indicates that Claims 6 & 8-15 were previously withdrawn and are now canceled.
Claim Objections
Claims 1 & 16 are objected to because of the following informalities:
Regarding Claim 1, Claim 1 recites the limitation “the inner basin-shaped portion” on Lines 8-9. Examiner kindly requests removal of the word “inner” to provide consistent claim language as “a basin-shaped portion” was previously recited on Line 4.
Regarding Claim 16, Claim 16 recites the limitations “a planar section” on Line 2 and “the planer portion” on Line 3. Examiner kindly requests the limitation on Line 2 be changed to “a planar portion” to provide consistent claim language.
Additionally, regarding Claim 16, Claim 16 recites the limitations “an outer annular rim” on Line 4 and “the annular rim” on Line 5. Examiner kindly requests the limitation on Line 5 be changed to “the outer annular rim” to provide consistent claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 does not positively recite the workpiece and further appears to define limitations of the apparatus by the workpiece and/or the resulting product formed thereof. Therefore it is unclear what is required by the claim, specifically what structural feature(s) or element(s) are required by claim to perform as claimed (i.e., does the upper tool form the basin-shaped portion) (see MPEP § 2115). For the purpose of examination, limitations defined by the workpiece and/or the resulting product formed thereof are interpreted as functional language.
NOTE: Simply positively reciting the workpiece in Claim 1 would result in a rejection under 35 U.S.C. § 112(b) analogous to the rejection of Claims 7 & 16-20 detailed below.
Regarding Claims 1 & 5, Claims 1 & 5 recite the limitation “basin-shaped”. It is unclear whether “basin-shaped” is a depression or is a specific shape.  For the purpose of examination, “basin-shaped” is being interpreted as a depression.
Regarding Claims 7 & 16-20, Claims 7 & 16-20 are indefinite because the claimed structure cannot be reasonably determined. In particular, it is unclear to a person of ordinary skill in the art if Applicant intends Claims 7 & 16-20 to be directed to a subcombination (i.e., “an apparatus for making one or more registering contour features in a workpiece”) alone, or alternatively, Applicant intends Claims 1-6 to be directed to “an apparatus for making one or more registering contour features in a in combination with “a workpiece”. Additionally, it is unclear how the workpiece produced by the apparatus meaningfully limits said apparatus which the claims are drawn to by the preamble “An apparatus for making one or more…the apparatus comprising”.
Because a potential infringer of Claims 7 & 16-20 would not know if direct infringement required creation or importation (i.e., possession) of the subcombination “an apparatus for making one or more registering contour features in a workpiece” alone, or if direct infringement required possession of the combination “an apparatus for making one or more registering contour features in a workpiece” and “a workpiece”, Claims 7 & 16-20 are indefinite under 35 U.S.C. § 112(b).
For the purpose of examination, any limitations directed to the workpiece are interpreted as functional language.
While the Applicant can functionally claim the apparatus, Applicant is reminded the current claims are directed to the apparatus, not the workpiece and future amendments to the claims should further limit the apparatus. Applicant is additionally reminded that any amended claims and/or newly submitted claims directed to the workpiece could result in an election by original presentation as previous claims directed to the workpiece (or an array thereof) were restricted and subsequently non-elected in the Requirement for Restriction, mailed 04/28/2020, and the Response to Restriction, filed 06/26/2020, respectively (See MPEP §§ 818.02(a) & 821.03).
Regarding Claim 7, Claim 7 recites the limitation “a workpiece” on Lines 1-2. It is unclear whether this “workpiece” is the same as a “workpiece of a plurality of workpieces” previously recited in Claim 1, Lines 2-3 or a separate, different workpiece. For the purpose of examination, “a workpiece” is being interpreted as “the workpiece”.
Regarding Claim 16, Claim 16 recites the limitation “one or more registering contour features” on Lines 2-3. It is unclear whether these “one or more registering contour features” are the same as the “one or more registering contour features” previously recited in Claim 1, Lines 1-2 or separate, different 
Regarding Claim 16, Claim 16 recites “a first workpiece” on Line 4. It is unclear whether this “first workpiece” is a workpiece of the plurality of workpieces, previously recited on Line 1, or a workpiece of the “one or more workpieces” which contain a planar portion, previously recited on Line 2. For the purpose of examination, “a first workpiece” is being interpreted as “a first workpiece of the one or more workpieces”.
Regarding Claim 17, Claim 17 recites the limitation “the outer annular rim of the registering contour feature of the first workpiece” on Lines 1-2. It is unclear whether this “registering contour feature” is one of the “one or more registering contour features” previously recited in Claim 1, Lines 1-2 or a separate, different “registering contour feature”. For the purpose of examination, “the outer annular rim of the registering contour feature of the first workpiece” is being interpreted as “an outer annular rim of a registering contour feature of the one or more registering contour features of the first workpiece of the one or more workpieces”.
Regarding Claim 17, Claim 17 recites the limitation “the outer annular rim in a registering contour feature of an adjacent workpiece” on Lines 2-3. In this limitation:
There is insufficient antecedent basis for “the outer annular rim” in the claims;
It is unclear whether this “registering contour feature” is one of the “one or more registering contour features” previously recited in Claim 1, Lines 1-2 or a separate, different “registering contour feature”; and
It is unclear whether this “adjacent workpiece” is a workpiece of the plurality of workpieces, previously recited in Claim 16, Line 1, or a workpiece of the “one or more workpieces” which contain a planar portion, previously recited in Claim 16, Line 2.

Regarding Claim 18, Claim 18 recites the limitation “the inner concave section in a registering contour feature of the first workpiece” on Lines 1-2. In this limitation:
There is insufficient antecedent basis for “the inner concave section” in the claims; and
It is unclear whether this “registering contour feature” is one of the “one or more registering contour features” previously recited in Claim 1, Lines 1-2, the “registering contour feature”, previously recited in Claim 17, Lines 1-2 or a separate, different “registering contour feature”.
For the purpose of examination, “the inner concave section in a registering contour feature of the first workpiece” is being interpreted as “an inner concave section in the registering contour feature of the one or more registering contour features of the first workpiece of the one or more workpieces”.
Regarding Claim 18, Claim 18 recites the limitation “the inner concave section in a registering contour feature of an adjacent workpiece” on Lines 2-3. In this limitation:
There is insufficient antecedent basis for “the inner concave section” in the claims;
It is unclear whether this “registering contour feature” is one of the “one or more registering contour features” previously recited in Claim 1, Lines 1-2, the “registering contour feature”, previously recited in Claim 17, Lines 2-3 or a separate, different “registering contour feature”; and
It is unclear whether this “adjacent workpiece” is a workpiece of the plurality of workpieces, previously recited in Claim 16, Line 1, a workpiece of the “one or more workpieces” which contain a planar portion, previously recited in Claim 16, Line 2 or the “adjacent workpiece”, previously recited in Claim 17, Line 3.

Regarding Claim 18, Claim 18 recites the limitation “so that a first space lies between planar portions of adjacent workpieces” on Lines 3-4. In this limitation:
It is unclear whether these “adjacent workpieces” are the “first workpiece” and the “adjacent workpiece” previously recited on Lines 2-3 or separate, different adjacent workpieces; and
It is unclear whether how these “adjacent workpieces” can each have a planar portion when only one of the “one or more workpieces” is required to have a planar portion.
For the purpose of examination, “so that a first space lies between planar portions of adjacent workpieces” is being interpreted as “wherein a first space lies between lies between planar portions of adjacent workpieces of the one or more workpieces”.
Regarding Claim 19, Claim 19 recites the limitation “the shoulder portions in a registering contour feature of the first workpiece” on Lines 1-2. In this limitation:
There is insufficient antecedent basis for “the shoulder portions” in the claims; and
It is unclear whether this “registering contour feature” is one of the “one or more registering contour features” previously recited in Claim 1, Lines 1-2, the “registering contour feature”, previously recited in Claim 18, Lines 1-2 or a separate, different “registering contour feature”.
For the purpose of examination, “the shoulder portions in a registering contour feature of the first workpiece” is being interpreted as “shoulder portions in the registering contour feature of the one or more registering contour features of the first workpiece of the one or more workpieces”.
Regarding Claim 19, Claim 19 recites the limitation “the shoulder portions in a registering contour feature of an adjacent workpiece” on Lines 2-3. In this limitation:
There is insufficient antecedent basis for “the shoulder portions” in the claims;
It is unclear whether this “registering contour feature” is one of the “one or more registering contour features” previously recited in Claim 1, Lines 1-2, the “registering contour feature”, previously recited in Claim 18, Lines 2-3 or a separate, different “registering contour feature”; and
It is unclear whether this “adjacent workpiece” is a workpiece of the plurality of workpieces, previously recited in Claim 16, Line 1, a workpiece of the “one or more workpieces” which contain a planar portion, previously recited in Claim 16, Line 2 or the “adjacent workpiece”, previously recited in Claim 18, Line 3.
For the purpose of examination, “the shoulder portions in a registering contour feature of an adjacent workpiece” is being interpreted as “shoulder portions in the registering contour feature of the one or more registering contour features of the adjacent workpiece of the plurality of workpieces”.
Regarding Claim 20, Claim 20 recites the limitation “an imaginary datum plane” on Line 2. It is unclear whether this “imaginary datum plane” is the same “datum plane” previously recited in Claim 1, Line 2 or a separate, different datum plane. For the purpose of examination, “an imaginary datum plane” is being interpreted as “the datum plane”.
Regarding Claim 20, Claim 20 recites the limitation “a top of the rim lies above the imaginary datum plane” on Lines 2-3. There is insufficient antecedent basis for “the rim” in the claims. For the purpose of examination, “a top of the rim lies above the imaginary datum plane” is being interpreted as “a top of an annular rim of the one or more workpieces lies above the datum plane”.
Regarding Claim 20, Claim 20 recites the limitation “the inner concave section has a lowermost portion that lies below the datum plane” on Lines 3-4. There is insufficient antecedent basis for “the 
Regarding Claims 2-4, Claims 2-4 are rejected as they depend on claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 & 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turner et al. (hereinafter "Turner") (US 2019/0160517).
Regarding Claim 1, Turner discloses an apparatus (Fig. 1, a forming press 100; [0037]) for making one or more registering contour features (Fig. 10, a bead comprising a rim formed by a first valley V1 and a second valley V2 and a concave portion formed by a radius B1 disposed between the rim; [0053]) that lie above and below a datum plane in a workpiece (Fig. 10, the bead has portions above and below a datum plane defined by a center panel portion 131 of a blank 130; [0046]) at the same location in each workpiece of a plurality of workpieces to enable a stack of such workpieces to be separated (Figs. 1 & 10, the forming press 100 forms multiple can ends from multiple respective blanks 130 and therefore 1 and a second valley V2; [0053]) and a basin-shaped portion lying there within (Fig. 10, a concave portion formed by a radius B1 disposed between the rim; [0053]), the apparatus comprising:
(i) an upper tool (Fig. 1, an upper bead punch assembly 112; [0038]) adapted to form the annular rim in the one or more registering contour features (Figs. 1 & 9, an outer bead punch 112a and a middle bead punch 112b of the upper bead punch assembly 112 form the first valley V1 and a second valley V2, respectively, of the rim of the bead; [0053]); and
(ii) a lower tool (Fig. 1, a lower bead die assembly 116; [0040]) for forming in cooperation with the upper tool the basin-shaped portion that lies within the annular rim (Figs. 1 & 9, an outer bead die 116a of the lower bead die assembly 116 form the radius B1 of the concave portion of the bead; [0053]), thereby forming a set of the one or more registering contour features in the workpiece (Figs. 1 & 9, the upper bead punch assembly 112 and lower bead die assembly 116 form a plurality of beads in the blank 130; [0054]), wherein the registering contour features are formed prior to a bottom of a press stroke and/or prior to a cutting of the workpiece to remove regions thereof that include the registering contour features (Figs. 7 & 9, the first valley V1 of the rim of the bead is formed prior to a close of the forming press 100; [0052] & [0055]).
	In regards to whereby the registering contour features of adjacent workpieces in the stack provide an inter-workpiece separation of intermediate sections of the workpieces that lie between the registering contour features, the forming press 100 of Turner forms multiple can ends from multiple respective blanks 130 and therefore is capable of forming the registering contour features of adjacent workpieces in the stack and provide an inter-workpiece separation of intermediate sections of the workpieces that lie between the registering contour features.
Regarding Claim 2, Turner discloses the apparatus of Claim 1. Turner further discloses wherein the upper tool is a female tool (a receiving portion of the upper bead punch assembly 112 for receiving the outer bead die 116a defines a female tool; see Fig. 9).
Regarding Claim 3, Turner discloses the apparatus of Claim 2. Turner further discloses wherein the lower tool is a male tool (the outer bead die 116a is a male tool; see Fig. 9).
Regarding Claim 4, Turner discloses the apparatus of Claim 3. Turner further discloses wherein one or more male tools (Fig. 9, bead dies 116a-116c; [0040]) include rounded leading ends (the bead dies 116a-116c have rounded tips; see Fig. 9).
Regarding Claim 5, Turner discloses the apparatus of Claim 2. Turner further discloses wherein the female tool includes the basin-shaped portion (the receiving portion of the upper bead punch assembly 112 for receiving the outer bead die 116a is concave; see Fig. 9).
Regarding Claim 7, Turner discloses the apparatus of Claim 1. Turner further discloses a the workpiece, wherein the workpiece comprises a material that can receive and resist a closure pressure non-destructively as the upper and lower tools associated with the apparatus converge without imparting damage to the workpiece (Fig. 10, material of the blank 130 is not stretched during formation; [0042]).
Regarding Claim 16, Turner discloses the apparatus of Claim 7. Turner further discloses wherein the workpiece has a planar portion (Fig. 10, a center panel portion 131; [0046]) and the one or more registering contour features extend from the planar portion (the bead extends from the center panel portion 131; see Fig. 10).
In regards to wherein the plurality of workpieces includes one or more workpieces in the stack having a planar portion and the one or more registering contour features extending from the planar portion, the one or more of the registering contour features in a first workpiece of the one or more workpieces having an outer annular rim and an inner concave section that lies within the outer annular 
Regarding Claim 17, Turner discloses the apparatus of Claim 16.
In regards to wherein an outer annular rim of a registering contour feature of the one or more registering contour features of the first workpiece of the one or more workpieces cooperates with an outer annular rim in a registering contour feature of the one or more registering contour features of an adjacent workpiece of the plurality of workpieces, the forming press 100 of Turner forms multiple can ends from multiple respective blanks 130 and therefore is capable of creating the one or more workpieces in the stack wherein an outer annular rim of a registering contour feature of the one or more registering contour features of the first workpiece of the one or more workpieces cooperates with an outer annular rim in a registering contour feature of the one or more registering contour features of an adjacent workpiece of the plurality of workpieces.
Regarding Claim 18, Turner discloses the apparatus of Claim 17.
In regards to wherein an inner concave section in the registering contour feature of the one or more registering contour features of the first workpiece of the one or more workpieces cooperates with an inner concave section in the registering contour feature of the one or more registering contour features of the adjacent workpiece of the plurality of workpieces wherein a first space lies between planar portions of adjacent workpieces of the one or more workpieces, the forming press 100 of Turner forms multiple can ends from multiple respective blanks 130 and therefore is capable of creating the one or more workpieces in the stack wherein an inner concave section in the registering contour feature of the one or more registering contour features of the first workpiece of the one or more workpieces 
Regarding Claim 19, Turner discloses the apparatus of Claim 18. Turner further discloses shoulder portions (Fig. 10, a first valley V1 and a second valley V2; [0053]) in the one or more registering contour features (Fig. 10, the rim is formed by the first valley V1 and the second valley V2; [0053]).
In regards to wherein a second space lies between shoulder portions in the registering contour features the one or more registering contour features of the first workpiece of the one or more workpieces and shoulder portions in the registering contour feature of the one or more registering contour features of the adjacent workpiece of the plurality of workpieces, the forming press 100 of Turner forms multiple can ends from multiple respective blanks 130 and therefore is capable of creating the one or more workpieces in the stack wherein a second space lies between shoulder portions in the registering contour features the one or more registering contour features of the first workpiece of the one or more workpieces and shoulder portions in the registering contour feature of the one or more registering contour features of the adjacent workpiece of the plurality of workpieces.
Regarding Claim 20, Turner discloses the apparatus of Claim 1. Turner further discloses wherein a planar section of the workpiece has a central plane that defines the datum plane (Fig. 10, the datum plane defined by a center panel portion 131 of a blank 130; [0046]) so that a top of the annular rim lies above the datum plane and the basin-shaped portion has a lowermost portion that lies below the datum plane (Fig. 10, when inverted, a top of the rim lies above the datum plane and a lowermost portion of the concave portion is lies below the datum plane; Fig. 10; NOTE: as best seen in Applicant’s Figs. 4, 4A & 7, the inner concave section 40 of the workpiece 6 is formed above the rim 34 with respect to the upper tool 4 and the lower tool 12 and is subsequently inverted when stacked and resulting in the a top of the rim 34 lying above the datum line R-R and a lowermost portion of the inner concave section 40 lying below the datum line R-R).
In regards to one or more workpieces in a stack, the forming press 100 of Turner forms multiple can ends from multiple respective blanks 130 and therefore capable of creating one or more workpieces in the stack.
Response to Arguments
Applicant’s arguments, see Page 5, filed January 6, 2021, with respect to the objection to the drawings have been fully considered and are persuasive in light of amendments to the specification.
The objection to the drawings has been withdrawn.
Applicant’s arguments, see Pages 5-7, filed January 6, 2021, with respect to the rejections under 35 U.S.C. § 102 of Claims 1-5 & 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725